Citation Nr: 0702352	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service in the Army from December 1965 
to December 1967 and from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In June 2005, the veteran testified at the RO before a 
decision review officer.

For reasons that will become readily apparent, the issue of 
entitlement to service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.

2.  The veteran did not perfect an appeal of the August 1998 
rating decision.

3.  The evidence received since August 1998 was not 
previously submitted to agency decisionmakers, bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final.  38 U.S.C.A. § 
7105 (c) (West 2002).  38 C.F.R. §§ 3.104, 20.302, 20.1103 ( 
2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

As the Board concludes below that new and material evidence 
has been received in regard to this claim and remands the 
claim to the RO for additional development in accordance with 
VA regulations, further discussion of the VCAA is not 
necessary at this time.  The Board finds that there will be 
no prejudice to the appellant if the Board decides his 
appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for PTSD in August 1998.  The RO denied 
the claim on the basis that the veteran did not have a 
confirmed diagnosis of PTSD under the criteria established by 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

In September 1998, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  The August 1998 rating decision is therefore final.  
38 U.S.C.A. § 7105 (c) (West 2002).  38 C.F.R. §§ 3.104, 
20.302, 20.1103 ( 2006).

The veteran sought to reopen the claim for service connection 
for PTSD by submitting a VA Form 21-4138 (Statement in 
Support of a Claim) in March 2001.

A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).  
For claims filed prior to August 2001, as in this case, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board finds that the evidence associated with the claims 
files since the August 1998  rating decision was not 
previously submitted to agency decisionmakers, is neither 
cumulative nor redundant, bears directly and substantially 
upon the specific matter under consideration and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The basis for the initial denial of service connection in 
August 1998 was that the veteran did not have a current 
diagnosis of PTSD.  The evidence that has been submitted to 
the RO since the September 1998 rating decision includes 
statements from the veteran, private and VA outpatient 
psychiatric treatment records and a report of a February 2004 
VA examination.  These records reflect a current diagnosis of 
PTSD, established by DSM-IV criteria.

The Board finds that the evidence received subsequent to the 
RO's August 1998 rating decision denial is new and material 
as it provides medical evidence of a current diagnosis of 
PTSD.  As a result, the requirements to reopen the claim of 
entitlement to service connection for PTSD have been 
satisfied.  Accordingly, the veteran's claim is reopened.   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. 38 C.F.R. § 3.304(f) 
(2006).

Effective March 7, 2002, VA amended 38 C.F.R. § 3.304(f) with 
regard to claims for service connection for PTSD based on 
personal assault.  See 67 Fed. Reg. 10,330 (March 7, 2002) 
(codified at 38 C.F.R. § 3.304(f)(3)).  The amended 
regulation specifies the types of evidence that may be used 
to support such a claim and states that VA will not deny a 
PTSD claim that is based on an in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assaults is one type of relevant evidence that may be found 
in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3)(2006).

A review of the claims file shows that the veteran has not 
received the required notice.  Accordingly, the case is 
REMANDED for the following action:

1.  Send a letter to the veteran informing 
him of the evidence required to 
substantiate a claim of service connection 
for PTSD and specifically informing him of 
the provisions of 38 C.F.R § 3.304(f)(3), 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged personal assaults.  Request 
that the veteran identify any pertinent 
evidence.  The veteran should be advised 
to submit any pertinent evidence in his 
possession.   

2.  If the veteran responds, assist him in 
obtaining any additional evidence as 
required by 38 C.F.R. § 3.159.  All 
records obtained should be associated with 
the claims file.  If pertinent evidence 
identified by the appellant is not 
obtained, the veteran and his 
representative should be informed and 
asked to provide a copy of any outstanding 
evidence.

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


